803 F.2d 714Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Margaret V. WHITE, Appellant,v.DEPARTMENT OF EDUCATION OF BALTIMORE COUNTY, Appellee.
No. 85-2113.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1986.Decided Oct. 14, 1986.

Margaret V. White, appellant pro se.
Malcolm Spicer, J. Robert Haines, for appellee.
D.Md.
AFFIRMED.
Before WIDENER, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
Margaret V. White appeals from the judgment of the magistrate entered against her on her complaint of employment discrimination brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq.    White, who is black, alleged that her dismissal as a tenured teacher by the Board of Education of Baltimore County constituted racial discrimination.  White's complaint was tried to the magistrate,* and the record contains the magistrate's summary of the evidence presented at trial and the findings and conclusions on which the magistrate based his decision.


2
After considering all the testimony and exhibits, the magistrate concluded White had presented no credible evidence whatever that the contested termination was racially motivated . The magistrate further concluded, pursuant to 28 U.S.C. Sec. 753, that White's appeal is frivolous and has accordingly denied her motion for a transcript at government expense . White has presented no challenges to the judgment below which would call into question the magistrate's assessment of her appeal as frivolous.  Moreover, our own review of the trial exhibits and the magistrate's summary of the evidence convinces us that the magistrate 's findings were not clearly erroneous.  See Anderson v. City of Bessemer City, North Carolina, --- U.S. ----, 53 U.S.L.W. 4314, 4317 (Mar. 19, 1985).  We accordingly affirm the judgment below.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  White v. Department of Education of Baltimore County, C/A NO. B81-2623 (D.Md., Oct. 8, 1985).


3
AFFIRMED.



*
 The parties consented to have the magistrate conduct the trial pursuant to 28 U.S.C. Sec. 636(c )